UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                                       ORDER
 Antonella DiBerardino, et al
                                                                  7-14-CV-01804-PED
                                  Plaintiff,



                 - agawst -




 The Village of Mamaroncck, et al
                                      Defendants),




PAUL E. DAVISON, U.S.M.J.


       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby


       ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


Sixty (60) days of the date hereof.
                                                     ..^•'


Dated: January 13.2020
White Plains, New York

                                                             Paul^!15^ison
                                                                  ^States Magistrate Judge


  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jan 13, 2020
